Citation Nr: 1645366	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  10-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee strain.  


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to August 1988.  

This matter is before the Board of Veterans Appeals (Board) on appeal of a March 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran filed a VA Form 21-22 in favor of American Ex-Prisoners of War, Inc., thereby revoking the prior power of attorney of record.  

In March 2015, the Board remanded the matter for additional development.  

An October 2016 VA Form 27-0820 states that the Veteran withdrew a March 2016 notice of disagreement with the RO's May 2015 notice with respect to the creation of an overpayment.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran was scheduled for a VA examination in association with his claim in May 2015.  The Veteran failed to report for the examination.  Although an October 2016 VA Form 27-0820 noting that he had been incarcerated at the time of the scheduled examination and had since been released reflects a request that the examination be rescheduled, it does not appear that a VA examination has been rescheduled.  In light of this information, the Board finds that a remand is required in order to reschedule the Veteran for a left knee examination, to include with respect to pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint, in accordance with 38 C.F.R. § 4.59 and the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since May 2016.  

2.  After completion of the above, schedule the Veteran for a VA left knee examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should provide an assessment of the current nature of the Veteran's left knee disability.  Findings reported should include those related to pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the left knee disability.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

